               

CONTENT LICENSE AGREEMENT

                 
          THIS AGREEMENT is made as of this 2nd day of June, 2008 by and among
Digicorp, Inc., a corporation organized under the laws of the State of Delaware,
United States of America with offices at 4143 Glencoe Avenue, Unit B, Marina Del
Rey, California 90291, U.S.A.  ("COMPANY") and New China Media LLC, a Florida
limited liability company (a/k/a New China Media Limited) with offices at 400
Alton Road, Penthouse 7, Miami Beach, Florida 33139 ("NCM"); YGP, LLC, a Florida
limited liability company with offices at 4000 Hollywood Blvd, Suite 485 South,
Hollywood, Florida, 33021 ("YGP") and TWK Holdings, LLC with offices at Room
4301, 43/F, Jardine House , One Connaught Place, Central, Hong Kong ("TWK")
(NCM, YGP and TWK shall be individually and collectively referred to as "CONTENT
PROVIDER") (COMPANY and CONTENT PROVIDER are hereinafter sometimes collectively
referred to as the "Parties").
                 
W I T N E S S E T H:
                 

          WHEREAS, COMPANY intends to build and maintain web sites based in the
People’s Republic of China which will include content provided to COMPANY by
third parties for the purpose of providing information to users of the web site,
and providing access to the products and/or services of such third parties;

                 
          WHEREAS, CONTENT PROVIDER has acquired from one or more third parties
(individually a "Licensor" and collectively the "Licensors") the right to
distribute by means of the internet certain content described more fully in the
attached Exhibit A (the "Current Content") and intends to acquire from Licensors
in the future the right to distribute by means of the internet additional
content (the "Future Content") (the Current Content and the Future Content are
hereinafter sometimes collectively referred to as the "Content"); and,
                 
          WHEREAS, COMPANY and CONTENT PROVIDER wish to distribute the Content
through the web sites referred to above.
                 
          NOW, THEREFORE, in consideration of the promises and the mutual
covenants of this Agreement, the parties hereto agree as follows:
               



  1. LICENSE                 A.
Subject to the terms and conditions of this Agreement, CONTENT PROVIDER hereby
grants and assigns by means of present assignment to COMPANY and COMPANY hereby
assumes for the Term of this Agreement (as set forth in paragraph 8, below),
CONTENT PROVIDER’S rights and obligations regarding the Content from Licensors
as set forth in Exhibit A with respect to the right and license for the
territory of the People Republic of China to use, reproduce, distribute,
transmit and publicly display the Current Content and the Future Content by
means of the internet in accordance with Exhibit A and this Agreement.  In this
regard, it is specifically understood and agreed that CONTENT PROVIDER will not
during the Term of this Agreement take any action to exploit or otherwise use,
reproduce, distribute, transmit and publicly display any of the Content via the
internet to Universities and College students in the People’s Republic of China
except for the benefit of the COMPANY.
                    B.
CONTENT PROVIDER further grants to COMPANY (i) the right to sublicense the
Content to COMPANY’S wholly-owned subsidiaries or to joint ventures in which
COMPANY participates for the sole purpose of using, reproducing, distributing,
transmitting and publicly displaying the Content in accordance with this
Agreement; and, (ii) the right, in COMPANY’S discretion, to use and exploit the
Content at one or more other web sites in addition to or in lieu of the web
sites referred to in the recital above (the web sites referred to above and any
other web sites in addition to or in lieu thereof where COMPANY, its
subsidiaries or joint ventures in which it might participate might use or
exploit the Content are hereinafter collectively referred to as the "Web site").
                  2. CONSIDERATION                     A.
In consideration for the license of rights granted hereunder in the Current
Content, COMPANY hereby agrees to issue to YGP 16,200 shares of its Series A
Convertible Preferred Stock for which YGP will pay COMPANY the sum of $1.00 per
share or $16,200 in the aggregate; NCM 3,000 of its Series A Convertible
Preferred Stock for which NCM will pay COMPANY the sum of $1.00 per share or
$3,000 in the aggregate and TWK 12,000 of its Series A Convertible Preferred
Stock for which TWK will pay COMPANY the sum of $1.00 per share or $12,000 in
the aggregate.  Prior to the execution hereof, CONTENT PROVIDER has been
furnished with a copy of the Certificate of Designation for the Series A
Convertible Preferred Stock and is fully familiar with the terms and conditions
thereof.
                    B.
In addition to the foregoing, and subject to the terms and conditions of the
applicable content agreement with such Licensor, COMPANY agrees to pay directly
to each Licensor from whom CONTENT PROVIDER might obtain Content which CONTENT
PROVIDER licenses to COMPANY pursuant hereto a royalty equal to that royalty
which CONTENT PROVIDER might be obligated to pay to that Licensor with respect
to the use and exploitation of that Content in the manner licensed to and
actually used by COMPANY pursuant hereto provided, however, unless the Parties
might agree in writing to the contrary, in no event will COMPANY be obligated to
pay such Licensor for the use of such Content more than fifty percent (50.0%) of
all revenues generated during the Term of this Agreement from banner advertising
that appears on Web site pages that display that Content or any portion thereof
and with respect to which at least a majority of the content (excluding
advertisements) on such pages is composed of the Content (the "Net Advertising
Revenue").
                    C.
Subject to the terms and conditions of the applicable content agreement with
such Licensor, the Net Advertising Revenue shall be calculated on a quarterly
calendar basis (the "Net Advertising Revenue Period") and shall be payable no
later than sixty (60) days after the termination of the preceding full
quarter-annual period, i.e., commencing on the first (1st) day of January,
April, July and October except that the first and last calendar periods may be
"short," depending on the effective date of this Agreement.
                    D.
For each Net Advertising Revenue Period, COMPANY shall provide the Licensor of
such Content with a written statement of account setting out the actual number
of visits to the Web Site during the applicable Net Advertising Revenue Period.
Such statement shall be furnished to the Licensor of such Content regardless of
whether any visits to the Web site were made during the applicable period.
                    E.
COMPANY’S obligation for the payment of the Net Advertising Revenue shall
survive expiration or termination of this Agreement and will continue for as
long as COMPANY continues to use the Content.
                    F.
For the avoidance of doubt or confusion, the sole consideration paid or payable
to CONTENT PROVIDER pursuant to this Agreement is that provided for in paragraph
2A hereof and in no event will CONTENT PROVIDER be entitled to receive any
participation in any of the revenues which COMPANY might derive from the
Content.
                  3. CONTENT PROVIDER’S RESPONSIBILITIES                     A.
CONTENT PROVIDER will provide to COMPANY the Content, which will comply with the
description attached hereto as Exhibit A.
                    B.
CONTENT PROVIDER will have sole responsibility for providing, at its expense,
the Content to COMPANY. CONTENT PROVIDER and COMPANY will determine mutually
agreeable methods for the transmission and incorporation of updates to the
Content.
                  4. RIGHTS OF COMPANY                     A.
Subject to the terms and conditions of the applicable content agreement with
such Licensor, COMPANY may incorporate the Content into certain pages in the Web
Site (the "Content Pages") and reasonable excerpts or portions of the Content
may be incorporated into the Web site at COMPANY’S discretion.
                    B.
COMPANY shall have sole control over the content, composition, and "look and
feel" of the Web site, and will have sole responsibility for providing, hosting
and maintaining, at its own expense, the Web site.
                  5. RIGHTS OF CONTENT PROVIDER                     A.
Subject to the terms and conditions of the applicable content agreement with
such Licensor, CONTENT PROVIDER will have sole control and responsibility over
the data and information contained in the Content.
                    B.
CONTENT PROVIDER will not alter the Content without COMPANY’S prior written
consent; provided, however, that, subject to the terms and conditions of the
applicable content agreement with such Licensor,CONTENT PROVIDER may promptly
and without prior consent of COMPANY make any changes in the Content to correct
errors and the like, or to remove any defamatory materials or any other
materials that CONTENT PROVIDER can demonstrate are offensive to a reasonable
number of users of the Web site.
                  6. RECORD INSPECTION, AUDIT AND INCONTESTABILITY PERIOD      
              A.
COMPANY will maintain accurate books and records with respect to the calculation
of all payments due under this Agreement. The Licensors shall have the right,
upon reasonable notice, to inspect COMPANY’S books and records and all other
documents and material in COMPANY’S possession or control with respect to the
Content each has or might license to CONTENT PROVIDER which becomes the subject
matter of this Agreement (and only with respect to Content each has or might
license to CONTENT PROVIDER which become the subject matter hereof).
                    B.
All books and records relative to COMPANY’S obligations to a particular Licensor
hereunder shall be maintained and made accessible to that Licensor for
inspection at a location in Los Angeles, California for at least twelve (12)
months after termination of this Agreement.
                    C.
Each report rendered by COMPANY to a Licensor hereunder shall become final and
incontestable twelve (12) months following the date COMPANY might render same to
that Licensor unless prior to the expiration of that twelve (12) month period
that Licensor provides COMPANY with a detailed written objection thereto.
                  7. OWNERSHIP                     A.
CONTENT PROVIDER, LICENSORS or either of them, as appropriate, shall retain all
worldwide rights, title and interest in and to the Content (including, but not
limited to, ownership of all copyrights and other intellectual property rights
therein), as well as all right, title and interest in and to their and each of
their trademarks, service marks and trade names, worldwide, including any
goodwill associated therewith, subject to the limited license granted to COMPANY
hereunder.
                    B.
COMPANY will retain all worldwide rights, title, and interest in and to the Web
Site (including, but not limited to, ownership of all copyrights, trademarks,
look and feel and other intellectual property rights therein), as well as all
right, title and interest in and to its trademarks, service marks and trade
names worldwide, including any goodwill associated therewith, subject to the
limited license granted to CONTENT PROVIDER hereunder. Any use of any such
trademarks by CONTENT PROVIDER shall inure to the benefit of COMPANY and CONTENT
PROVIDER shall take no action that is inconsistent with COMPANY’S ownership
thereof.
                    C.
Each party hereby grants to the other a non-exclusive, limited royalty-free
license to use its trademarks, service marks or trade names only as specifically
described in this Agreement. All such use shall be in accordance with each
party’s reasonable policies regarding advertising and trademark usage as
established from time to time.
                  8. TERM                     A.
This Agreement and the provisions hereof, except as otherwise provided, shall be
in full force and effect commencing on the date of execution by both Parties and
shall extend for an initial term of two (2) years. This Agreement shall be
automatically renewed for additional extended terms each of two (2) years
duration unless either party notifies the other in writing of its intention not
to renew the Agreement, such notification to be provided at least ninety (90)
days prior to the expiration of the then in-effect term. The initial two (2)
year term as it might be extended herein is referred to herein as the "Term."
                    B.
Notwithstanding anything in the foregoing paragraph to the contrary, with
respect to each item of Current Content or Future Content the Term during which
COMPANY may use and exploit same shall commence on the date hereof and continue
for that period of time which is the longer of: (i) two (2) years following the
date on which CONTENT PROVIDER might make full delivery of such Content to
COMPANY; and (ii) the duration of the term of the license concerning that
Content between CONTENT PROVIDER and its Licensor thereof.
                  9. TERMINATION                     A.
This Agreement may be terminated by either party upon thirty (30) days written
notice to the other in the event of a breach of a material provision hereof
unless, during that thirty (30) day period, the party receiving the notice cures
the breach.
                    B.
COMPANY may, in its unfettered discretion, terminate this Agreement at any time
after first giving CONTENT PROVIDER ten (10) days advance notice thereof.
                  10. EFFECT OF TERMINATION                     A.
The termination or expiration of this Agreement will in no way affect COMPANY’S
obligation to render reports or pay sums shown as owing thereon for periods of
time prior to the termination or expiration of this Agreement;.
                    B.
The warranties, representations and indemnity obligations of this Agreement will
survive termination or expiration of this Agreement.
                  11. CONFIDENTIALITY                     A.
"Confidential Information" shall mean any confidential technical data, trade
secret, know-how or other confidential information disclosed by any party
hereunder in writing, orally, by drawing or otherwise.
                    B.
Notwithstanding the foregoing, Confidential Information shall not include
information which: (i) is known to the receiving party at the time of disclosure
or becomes known to the receiving party without breach of this Agreement; (ii)
is or becomes publicly known through no wrongful act of the receiving party or
any subsidiary of the receiving party; (iii) is rightfully received from a third
party without restriction on disclosure; (iv) is independently developed by the
receiving party or any of its subsidiaries; (v) is furnished to any third party
by the disclosing party without restriction on its disclosure; (vi) is approved
for release upon a prior written consent of the disclosing party; or, (vii) is
disclosed pursuant to judicial order, requirement of a governmental agency or by
operation of law.
                    C.
The receiving party agrees that it will not disclose any Confidential
Information to any third party and will not use Confidential Information of the
disclosing party for any purpose other than for the performance of the rights
and obligations hereunder during the term of this Agreement and for a period of
three (3) years thereafter, without the prior written consent of the disclosing
party. The receiving party further agrees that Confidential Information shall
remain the sole property of the disclosing party and that it will take all
reasonable precautions to prevent any unauthorized disclosure of Confidential
Information by its employees. No license shall be granted by the disclosing
party to the receiving party with respect to Confidential Information disclosed
hereunder unless otherwise expressly provided herein.
                    D.
Upon the request of the disclosing party, the receiving party will promptly
return all Confidential Information furnished hereunder and all copies thereof.
                    E.
The Parties agree that all publicity and public announcements concerning the
formation and existence of this Agreement shall be jointly planned and
coordinated by and among the Parties. Neither party shall disclose any of the
specific terms of this Agreement to any third party without the prior written
consent of the other party, which consent shall not be withheld unreasonably.
Notwithstanding the foregoing, any party may disclose information concerning
this Agreement as required by the rules, orders, regulations, subpoenas or
directives of a court, government or governmental agency, after giving prior
notice to the other party.
                    F.
If a party breaches any of its obligations with respect to confidentiality and
unauthorized use of Confidential Information hereunder, the non-breaching party
shall be entitled to equitable relief to protect its interest therein, including
but not limited to injunctive relief, as well as money damages notwithstanding
anything to the contrary contained herein.
                    G.
Except as otherwise set forth in this Agreement, neither party will make any
public statement, press release or other announcement relating to the terms of
or existence of this Agreement without the prior written approval of the other,
which approval shall not be unreasonably withheld.
                  12. WARRANTIES AND REPRESENTATIONS                     A.
CONTENT PROVIDER warrants and represents that                       (i)
CONTENT PROVIDER has the full right, power, legal capacity and authority to
enter into this Agreement, to carry out the terms and conditions hereof and to
grant to COMPANY the rights, licenses and privileges herein granted to COMPANY. 
Except as otherwise provided herein, CONTENT PROVIDER does not need the consent
or release of any other person, firm or entity in order for CONTENT PROVIDER to
enter into this Agreement and to grant to COMPANY the rights granted pursuant to
this Agreement.
                      (ii)
With respect to the Content and each item thereof, the execution, delivery and
performance of this Agreement by CONTENT PROVIDER shall not violate or
contravene any certificate of incorporation or by-laws of CONTENT PROVIDER or
any agreement or other instrument to which CONTENT PROVIDER is a party.  This
Agreement has been duly authorized, executed and delivered by CONTENT PROVIDER.
                      (iii)
With respect to the Content and each item thereof, neither the Content nor
anything contained therein (including, but not limited to, the title thereof and
any music and sound synchronized therewith), nor any use or distribution or
exploitation of the Content, nor any exercise by COMPANY of any or all of the
rights granted to COMPANY pursuant to this Agreement, nor any materials
delivered hereunder shall at any time during the Term as it might be extended,
violate or infringe upon any right or interest of any person or entity,
including, but not limited to, any copyright, literary right, dramatic right,
privacy right, musical right, publicity right, artistic right, personal right,
property right, civil right, trademark right, trade name, service mark or any
other right or interest of any person or entity.
                      (iv)
With respect to the Content and each item thereof, during the Term as it might
be extended, there shall not be any actual or threatened liens, claims,
encumbrances, legal proceedings, restrictions, agreements or understandings
which will conflict or interfere with, limit, derogate from, or be inconsistent
with, or otherwise affect any of the provisions of this Agreement, any of the
representations and warranties of CONTENT PROVIDER contained herein or the
enjoyment by COMPANY of any or all of the rights granted to COMPANY hereunder.
                      (v)
With respect to the Content and each item thereof, CONTENT PROVIDER owns and
controls and shall for the full Term as it might be extended own and control,
any and all rights necessary to enable CONTENT PROVIDER to grant to COMPANY the
rights granted pursuant to this Agreement and to enable COMPANY to exercise and
enjoy the rights granted to COMPANY pursuant to this Agreement (without COMPANY
incurring any obligation or liability to any person or entity) including, but
not limited to, all performance rights and advertising rights and all other
rights granted to COMPANY hereunder in and to all literary, dramatic, musical
and other material contained in the Content and each item thereof.  With respect
to the Content and each item thereof, CONTENT PROVIDER has secured and obtained,
and CONTENT PROVIDER shall maintain throughout the Term as it might be extended
all rights as may be required for the full and unlimited exercise and enjoyment
by COMPANY of each and all of the rights herein granted to COMPANY.
                      (vi)
All obligations and amounts payable with respect to the Content and each item
thereof or with respect to the production, distribution and exploitation
thereof, including, but not limited to, all salaries, royalties, license fees,
laboratory charges, union obligations and the like, have been and shall be fully
paid and satisfied by CONTENT PROVIDER or third parties.  COMPANY shall have no
obligation for past, current or future salaries, royalties, laboratory charges,
or similar payments with respect to the Content and each item thereof.
                      (vii)
The Content and each item thereof are not in the public domain and are validly
copyrighted in the territories in which CONTENT PROVIDER has licensed COMPANY
rights in the Content.  The Content and each item thereof will not fall into the
public domain anywhere in the territories in which CONTENT PROVIDER has licensed
COMPANY rights in the Content prior to the expiration of the Term as it might be
extended.  Each Program, as delivered, will contain all proper copyright notices
required or permitted under any applicable statute, act or treaty.
                      (viii)
Each CONTENT PROVIDER understands that the Preferred Shares being acquired by
each CONTENT PROVIDER hereunder and any underlying securities (collectively
referred to herein as the "Securities"), have not been registered under the
Securities Act of 1933, as amended (the "Act"), and are being issued under an
exemption from registration provided by Section 4(2) of the Act.  The Securities
are being acquired by each CONTENT PROVIDER solely for its own account, for
investment purposes only, and have not been acquired with a view to, or in
connection with, any resale, distribution, subdivision or fractionalization
thereof.  Each CONTENT PROVIDER has no agreement or other arrangement, formal or
informal, with any person to sell, transfer or pledge any part of the
Securities.  Each CONTENT PROVIDER understands that CONTENT PROVIDER must bear
the economic risk of the investment for an indefinite period of time because the
Securities cannot be resold or otherwise transferred unless they are
subsequently registered under the Act or an exemption from such registration is
available.
                      (ix)
CONTENT PROVIDER’S warranties, representations and agreements are of the essence
of this Agreement and shall survive for the full Term as it might be extended. 
None of CONTENT PROVIDER’S representations, warranties or agreements shall in
any way be limited by reason of any investigation made by COMPANY of any
documents, agreements or other materials submitted to COMPANY by CONTENT
PROVIDER hereunder.
                  13. INDEMNIFICATION                     A.
CONTENT PROVIDER shall, at its sole cost and expense, indemnify, save and hold
harmless COMPANY and its successors, subdistributors, sublicensees, assigns,
agents, representatives and affiliates from and against any and all claims,
demands, causes of action, liability, loss, damage, cost and expense (including
reasonable attorney’s fees and court costs) incurred or sustained by reason of
or arising out of any breach or alleged breach of any of the warranties,
representations or agreements herein made by CONTENT PROVIDER, or by reason of
any action, claim or proceeding related to or arising out of such breach or
alleged breach by CONTENT PROVIDER.  In the event that any person or entity
shall make any claim or institute any suit or proceeding, COMPANY shall notify
CONTENT PROVIDER in writing, and CONTENT PROVIDER must assume, at it own cost
and expense, the defense thereof; provided, however, that COMPANY’S failure to
provide such notice shall not affect this indemnity unless CONTENT PROVIDER has
been materially prejudiced by such failure.  COMPANY may, at its sole
discretion, engage its own counsel in connection with any such suit, claim or
proceeding, and the cost thereof (including reasonable fees and expenses) shall
be borne by CONTENT PROVIDER provided that CONTENT PROVIDER shall in any event
fulfill its obligation to undertake COMPANY’S defense.  The final control and
disposition of any claim, whether by settlement, compromise or otherwise, shall
remain with COMPANY pursuant to the terms of this indemnification paragraph.  In
the event that CONTENT PROVIDER fails to promptly make any required payment to
COMPANY, COMPANY shall have the right to withhold for its own account any
royalties or other monies payable to CONTENT PROVIDER by COMPANY pursuant to
this Agreement or any other agreement between CONTENT PROVIDER and COMPANY.
                    B.
COMPANY shall, at its sole cost and expense, indemnify, save and hold harmless
CONTENT PROVIDER and its successors, subdistributors, sublicensees, assigns,
agents, representatives and affiliates from and against any and all claims,
demands, causes of action, liability, loss, damage, cost and expense (including
reasonable attorney’s fees and court costs) incurred or sustained by reason of
or arising out of any breach or alleged breach of any of the warranties,
representations or agreements herein made by COMPANY, or by reason of any
action, claim or proceeding related to or arising out of such breach or alleged
breach by COMPANY.  In the event that any person or entity shall make any claim
or institute any suit or proceeding, CONTENT PROVIDER shall notify COMPANY in
writing, and COMPANY must assume, at it own cost and expense, the defense
thereof; provided, however, that CONTENT PROVIDER’S failure to provide such
notice shall not affect this indemnity unless COMPANY has been materially
prejudiced by such failure.  CONTENT PROVIDER may, at its sole discretion,
engage its own counsel in connection with any such suit, claim or proceeding,
and the cost thereof (including reasonable fees and expenses) shall be borne by
COMPANY provided that COMANY shall in any event fulfill its obligation to
undertake CONTENT PROVIDER’S defense.  The final control and disposition of any
claim, whether by settlement, compromise or otherwise, shall remain with CONTENT
PROVIDER pursuant to the terms of this indemnification paragraph.  In the event
that COMPANY fails to promptly make any required payment to CONTENT PROVIDER,
CONTENT PROVIDER shall have the right to withhold for its own account any
royalties or other monies payable to COMPANY by CONTENT PROVIDER pursuant to
this Agreement or any other agreement between COMPANY and CONTENT PROVIDER.
                    C.
IN NO EVENT WILL CONTENT PROVIDER BE LIABLE TO COMPANY NOR WILL COMPANY BE
LIABLE TO CONTENT PROVIDER FOR ANY SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
WHETHER BASED ON BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE,
WHETHER OR NOT THAT PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGE. 
THE LIABILITY OF CONTENT PROVIDER FOR DAMAGES HEREUNDER, WHETHER IN CONTRACT,
TORT OR ANY OTHER LEGAL THEORY, IS LIMITED TO, AND SHALL NOT EXCEED $31,200.00.
                  14. NOTICE AND PAYMENT                    
All notices, requests and other communications hereunder shall be in writing and
shall be delivered by courier or other means of personal service (including by
means of a nationally recognized courier service or professional messenger
service), or sent by telex or telecopy or mailed first class, postage prepaid,
by certified mail, return receipt requested, in all cases, addressed as
indicated in the introductory recital of this Agreement.  All notices, requests
and other communications shall be deemed given on the date of actual receipt or
delivery as evidenced by written receipt, acknowledgment or other evidence of
actual receipt or delivery to the address specified above. In case of service by
telecopy, a copy of such notice shall be personally delivered or sent by
registered or certified mail, in the manner set forth above, within three (3)
business days thereafter. Any party hereto may from time to time by notice in
writing served as set forth above designate a different address or a different
or additional Person to which all such notices or communications thereafter are
to be given.
                  15. GOVERNING LAW AND VENUE                    
This Agreement is to be governed by and construed in accordance with the Laws of
the State of California applicable to contracts made and to be performed wholly
within such State, and without regard to the conflicts of laws principles
thereof.  Any suit brought hereon, whether in contract, tort, equity or
otherwise, shall be brought in the state or federal courts sitting in Los
Angeles County, California, the parties hereto hereby waiving any claim or
defense that such forum is not convenient or proper. Each party hereby agrees
that any such court shall have in personam jurisdiction over it, consents to
service of process in any manner prescribed or authorized by California Law, and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner specified by Law.
                  16. ARBITRATION                    
Any controversy or claim arising out of or relating to this Agreement, or any
agreements or instruments relating hereto or delivered in connection herewith or
the breach, termination, enforcement, interpretation or validity thereof,
including the determination of the scope or applicablility of this agreement to
arbitrate, will at the request of any party be determined by arbitration in Los
Angeles, California before three (3) arbitrators under the rules of the JAMS. 
Judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction.  The institution and maintenance of an action for judicial
relief in pursuit of a provisional or ancillary remedy shall not constitute a
waiver of the right of any party, including the plaintiff, to submit the
controversy or claim to arbitration.
                  17. ATTORNEYS’ FEES                    
In any suit, action, arbitration or other proceeding to interpret or enforce
this Agreement, the prevailing party therein shall, in addition to any other
award of damage or other remedy, be entitled to recover its reasonable
attorneys’ fees and costs.
                  18. AGREEMENT BINDING ON SUCCESSORS                    
The provisions of this Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto, their heirs, administrators, successors and
assigns.
                  19. WAIVER                    
No waiver by either party of any default shall be deemed as a waiver of prior or
subsequent default of the same of other provisions of this Agreement.
                  20. SEVERABILITY                    
If any term, clause or provision hereof is held invalid or unenforceable by a
court of competent jurisdiction, such invalidity shall not affect the validity
or operation of any other term, clause o provision and such invalid term, clause
or provision shall be deemed severed from this Agreement.
                  21. FURTHER ACTION                    
Each of COMPANY and CONTENT PROVIDER agrees to execute and deliver such other
documents or agreements and take such other action as may be reasonably
necessary or desirable for the implementation of this Agreement and the
consummation of the transactions contemplated hereby.
                  22. INTEGRATION                    
This Agreement constitutes the entire understanding of the Parties, and revokes
and supersedes all prior agreements between the Parties and is intended as a
final expression of their Agreement. It shall not be modified or amended except
in writing signed by the Parties hereto and specifically referring to this
Agreement. This Agreement shall take precedence over any other documents which
may conflict with this Agreement.
               



 
          IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound
hereby, have each caused to be affixed hereto his or its hand the day indicated.
               



  "CONTENT PROVIDER"   "COMPANY"               New China Media, LLC   Digicorp,
Inc.               By /s/ Dennis Pelino      By /s/ Jay Rifkin       
Name: Dennis Pelino   Name: Jay Rifkin     Title: Chairman   Title: CEO        
                "CONTENT PROVIDER":                   YGP, LLC                  
By /s/ Dennis Pelino            Name: Dennis Pelino         Title: Managing
Partner                             "CONTENT PROVIDER":                   TWK
Holdings, LLC                   By /s/ Beh Chong Wah            Name: Beh Chong
Wah         Title: Managing Member                                    


           
EXHIBIT A
TO
CONTENT LICENSE AGREEMENT
BY AND AMONG
DIGICORP, INC.
AND
NEW CHINA MEDIA, LLC; YGP, LLC and TWK HOLDINGS, LLC
DATED June 2, 2008
             
DESCRIPTION OF CONTENT
             
Supply Agreement for Content dated May 31, 2008 among Yes Television (Hong Kong)
Limited, New China Media Limited and Youth Media "HKG" Limited, a copy of which
is annexed hereto.
             
Content derived from AVP, Inc. and other film content on a non-exclusive basis
           

